Citation Nr: 9926484	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an effective date earlier than May 29, 
1992 for the resumption of compensation benefits for a 
psychoneurosis with hysteria.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to May 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to an effective date earlier than May 29, 1992 
for the resumption of compensation benefits for a 
psychoneurosis with hysteria.  The Board upheld the RO's 
decision in June 1996.  Thereafter, a timely appeal of that 
Board decision was filed with the United States Court of 
Appeals for Veterans Claims (the Court).

In December 1998, under the jurisdictional authority of 
38 U.S.C.A. § 7252(a) (West 1991), the Court issued a 
decision in the appellant's case that vacated the Board's 
decision and remanded two matters for further proceedings, 
namely the two issues cited on the first page of this remand 
decision.  A copy of the Court's decision is included in the 
claims folder.

The Board notes that in his case before the Board, the 
appellant was represented by the service organization, 
American Red Cross, but that he was subsequently represented 
before the Court by Counsel.  Representation before the Court 
and the VA is governed by different statutes and regulations.  
By Attorney Fee Agreement dated February 4, 1999, the 
appellant's Counsel before the Court was given authorization 
to represent the appellant before VA.  Following the return 
of the appeal to the Board, the appellant's attorney 
submitted additional arguments in July 1999 as to the 
psychoneurosis claim and additional evidence and arguments in 
August 1999 as to the back disorder claim.


REMAND

The December 1998 Court decision set forth in detail the 
requirements for the development and the readjudication of 
the appellant's claims.  With respect to the veteran's claim 
of entitlement to service connection for a back disorder, the 
Court found that the appellant had filed such a claim in 
1945, but that claim had never been adjudicated.  The Court 
then construed a September 1993 letter from the appellant to 
the RO as a "notice of disagreement regarding the RO's 
failure to adjudicate his back claim (initiated in 1945)," 
thereby establishing the Court's "jurisdiction to remand the 
matter of the Board's failure to adjudicate the veteran's 
back claim in its 1996 decision."  Accordingly, it is 
incumbent upon the Board to remand the issue of entitlement 
to service connection for a back disorder to the RO for its 
initial adjudication, and if the appellant files a timely 
notice of disagreement with the decision reached, for the 
issuance of a statement of the case and the allowance of the 
appellant an opportunity to submit a substantive appeal.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

With respect to the issue of entitlement to an effective date 
earlier than May 29, 1992 for the resumption of compensation 
benefits for a psychoneurosis with hysteria, in its decision, 
the Court addressed the appellant's arguments that the RO had 
improperly considered his claim as abandoned due to his 
failure to appear for a VA examination.  The appellant's 
contention is that payments are due for the period from 1949 
to 1992, because the veteran's VA compensation was merely 
suspended during that period of time pending his subsequent 
appearance at a VA examination.  It was on this point that 
the Court found that a remand was necessary.  

In analyzing the appellant's contentions, the Court initially 
set out the VA regulations that were in effect in 1949 that 
pertained to the failure of a veteran to report for physical 
examination when the veteran's disability compensation 
payments were "discontinued," namely 38 C.F.R. §§ 3.251, 
38 C.F.R. 3.266 (1949).  The Court then compared the1949 
regulations with the current regulations that were applied by 
the RO, appearing in 38 C.F.R. § 3.158(b) (1998), entitled, 
"Abandoned claims" and 38 C.F.R. § 3.330 (1998), entitled 
"Resumption of rating when veteran subsequently reports for 
VA examination."  
The Court explained that under current VA regulations, if a 
veteran who is receiving disability compensation, fails to 
report for a scheduled VA examination, VA will apparently 
discontinue, rather than suspend, payment, and, further, will 
consider the claim for benefits abandoned if, within one 
year, the veteran has not responded to the order to report; 
conversely, under the 1949 regulations, a failure to report 
for an examination would lead to a suspension of payments, 
but apparently, under appropriate circumstances (i.e., "the 
veteran should subsequently report for physical examination 
and the evidence clearly establishes to the satisfaction of 
the rating agency concerned that during the period of his 
failure to report the disability in fact existed to a 
compensable degree . . ." 38 C.F.R. § 3.266 (1949)), 
payments could be resumed as of the date that the payments 
were suspended.  

The Court then noted that their holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), could have a bearing on 
the instant case, and paraphrased that holding to stand for 
the principle that "[w]here a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise."  The Court explained that in order for 
Karnas to apply, the administrative process must not have 
"been concluded," but noted that in the instant case, it 
was unclear whether the 1949 suspension "concluded" the 
administrative process such that the 1949 regulations are not 
for application.  To that end, the Court posed the "key 
question as to whether the Board was presented in 1996 with a 
new claim, i.e., one that had been initially filed in 1992, 
or, rather, with an unadjudicated claim that had been 
suspended since 1949." 

Finally, the Court pointed out that several documents 
regarding the actions of the RO were apparently missing, and 
requested that VA endeavor to discover on remand any evidence 
potentially favorable to the veteran as part of VA's duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

The Court has stated in the past that when the Board 
addresses a question in its decision that was not addressed 
by the RO, the Board must consider whether the veteran has 
been afforded adequate notice and opportunity to submit 
evidence or argument, as authorized by law, so that the Board 
does not prejudice the veteran in its opinion by denying 
those rights.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Here, the Court has posed a fundamental question and several 
threshold issues regarding the disposition of the appellant's 
claim for an earlier effective date for the resumption of 
compensation for his service-connected psychoneurosis that 
have not heretofore been addressed by the RO. 

In summary, the fundamental question posed by the Court is 
whether current VA regulations or whether the 1949 VA 
regulations should be applied to the issue of the veteran's 
failure to report for a scheduled VA examination in 1949.  
Inherent to this fundamental question is the threshold issue 
of whether the Court's holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) is for application.  Underlying the threshold 
issue of whether Karnas applies is the question of whether 
the 1949 suspension "concluded" the administrative process 
such that the 1949 regulations are not for application.  To 
that end, the Court posed the "key question as to whether 
the Board was presented in 1996 with a new claim, i.e., one 
that had been initially filed in 1992, or, rather, with an 
unadjudicated claim that had been suspended since 1949."

If after addressing those questions, it is determined that 
the 1949 regulations do apply, the Court implied that if the 
appellant is to be ultimately successful in his claim (i.e., 
payments resumed as of the date that the payments were 
suspended), an affirmative answer must then be had to the 
question of "whether the evidence clearly establishes to the 
satisfaction of the rating agency concerned that during the 
period of his failure to report the disability in fact 
existed to a compensable degree..." 38 C.F.R. § 3.266 (1949).  

Neither the appellant nor his attorney has precluded the 
possibility of the existence of contemporaneous evidence that 
could have a bearing on the questions posed by the Court.  In 
July 1999, for example, the appellant's attorney argued that 
a "valuable opportunity to have collected specific 
additional evidence" had been lost in June 1995, when the 
appellant appeared before a hearing officer at the RO.  
Consequently, the Board is compelled to remand this issue to 
the RO so that the appellant may be afforded every such 
opportunity under the assistance of the RO to submit evidence 
or argument to these newly posed questions as authorized by 
law, including the right to appear at further hearings.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Finally, the Board emphasizes that the Court voiced in its 
decision, the expectation that VA will provide for 
exceptionally expeditious treatment above and beyond the 
requirements set forth in Section 302 of the Veterans' 
Benefits Improvements Act, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994).   

Therefore, in accordance with the decision of the Court in 
the appellant's case, the Board is deferring adjudication of 
the appeal pending a remand of the case to the RO for 
exceptionally expeditious development as follows:

1.  The appellant should be informed 
through his attorney that he is free to 
submit additional evidence and argument 
related to the issues on appeal, 
including any evidence that would support 
a finding that his psychoneurosis with 
hysteria in fact existed to a compensable 
degree during the period between 1945 and 
1992.  After all necessary authorizations 
have been obtained from the appellant, 
the RO should assist in obtaining any 
pertinent evidence identified by the 
appellant or his attorney.  Any evidence 
or argument received should be associated 
with the claims file.  

2.  The RO should make an additional 
effort to locate the missing records 
identified by the Court in its December 
1998 decision, including the several 
specific documents regarding the actions 
of the RO, and/or should attempt to 
explain the absence of any potentially 
relevant document, and, should further, 
endeavor to discover on remand any 
evidence potentially favorable to the 
veteran as part of VA's duty to assist 
him in developing the facts pertinent to 
his claim.  

3.  Thereafter, the RO should review the 
claims file, including the December 1998 
decision of the Court, the several 
arguments posed by the appellant's 
attorney, and the text of this remand, to 
ensure that all of the above requested 
development has been completed in its 
entirety.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
back disorder.  In that regard, the 
August 1999 arguments of the appellant's 
Counsel should be specifically addressed.  
If the decision reached is unfavorable to 
the appellant, the RO should issue a 
statement of the case as to that issue 
and allow the appellant an opportunity to 
submit a substantive appeal.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to an earlier 
effective date for the resumption of 
compensation for psychoneurosis with 
hysteria.  In that adjudication, the RO 
should consider whether current VA 
regulations or whether the 1949 VA 
regulations should be applied to the 
issue of the veteran's failure to report 
for a scheduled VA examination in 1949; 
i.e., whether the 1949 suspension 
"concluded" the administrative process 
that had been undertaken by the RO such 
that the 1949 regulations are not for 
application; or whether the RO in 1992 
was presented with a new claim; and 
whether the Court's holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) is for 
application.


If the 1949 regulations do apply, the RO 
should consider the question of whether 
the evidence clearly establishes to the 
satisfaction of the rating agency 
concerned that during the period of his 
failure to report for an examination, the 
disability in fact existed to a 
compensable degree.  38 C.F.R. § 3.266 
(1949).

If it is determined that the 1949 
regulations do not apply, the RO should 
consider the question of whether the 
appellant's claim can be granted under 
current regulations, including 38 C.F.R. 
§§ 3.158, 3.330, and 3.655 (1998).   

If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case as to the 
psychoneurosis issue to the appellant and 
his attorney.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded exceptionally expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


